DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase et al. (US 2013/0280959).
Regarding claim 1, Takase discloses a wiring module 10 (connection module) attached to a plurality of electric cells having electrode terminals including positive electrodes and negative electrodes (abstract).  The wiring module has a plurality of bus bars 17 and bus bar insulating members 18 (insulating protector) wherein the bus bars 17 each have a pair of through-holes 16A through which the positive electrode 11 and the negative electrode 12 of the electric cell are respectively inserted to be connected ([0079], Fig 1); therefore the bus bar includes a pair of terminal connection portions configured to be respectively placed on the adjacent electricity storage elements, and being configured to electrically connect the adjacent electricity storage elements by the pair of terminal connection portions being connected to the electrode terminals.
The bus bar insulating member 18 (insulating protector) has housings 20 (accommodation frame) that accommodate the bus bars ([0085]). The housing has a projection 23 (retaining portion) projecting toward an interior of the housing 20, which is provided opposite to a recess 19 of the bus bar ([0086]). A predetermined clearance (clearance) is provided between the projection 23 of the bus bar insulating member 18 positioned in the recess 19 of the bus bar 17 and a side end of the recess 19 ([0087]); therefore a clearance is provided between each of the retaining portions and the bus bar.
The clearance is defined so as to correspond to a tolerance for vertical height positions of the positive electrode 11 and the negative electrode 12 of different electric cells 14 ([0089]). The clearance allows the bus bar 17 and the bus bar insulating member 18 to move relative to each other ([0089]). Because the clearance allows for the bus bar to be positioned at an angle to meet the tolerances of the electrode terminals 13 ([0122]-[0123], see Fig 14), the clearance meets the limitation of being configured such that, in a state in which one of the terminal connection portions of the bus bar inside the accommodation frame is disposed on a first end face of the accommodation frame that is different from an end face thereof located on the electrode terminal side (i.e. the left half of the bus bar 17 in Fig 14 angled up and away from the electrode terminal), the other terminal connection portion of the bus bar can be disposed on a second end face of the accommodation frame on the electrode terminal side that is located opposite to the first end face (i.e. the right half of the bus bar 17 in Fig 14 that is angled down and towards the electrode terminal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US 2013/0280959), as applied to claim 1 above, and further in view of Imai et al. (US 2017/0149225).
Regarding claim 2, Takase discloses all of the claim limitations as set forth above. While Takase teaches the projection 23 (retaining portion) are provided over the entire height of the accommodation frame so as to protrude inward from an inner surface of the accommodation frame (see Fig 2) and a fitting recess (recess 19) to which the retaining portion is fitted provided at a central portion, in the arrangement direction, of side surfaces of the bus bar (Fig 12), Takase does not explicitly disclose retaining portions protruding inward from a pair of inner surfaces that are opposed to each other in a direction orthogonal to the arrangement direction, and a pair of fitting recesses.
Imai teaches a bus bar holding structure that includes a bus bar holding unit 10 (Fig 2). The bus bar holding unit has first projection 21, second projection 23, and third projection 25 (Fig 2, [0041]). The second 23 and third 25 projection are disposed at inner surfaces that are opposed to each other in a direction orthogonal to the arrangement direction of a battery assembly 2 (Figs 1-2). The second and third projections are fitted with engagement portions 63 on the bus bar 6 ([0025]). Further, the second and third projections restrict the rotation of the bus bar, and hence the bus bar is positioned reliably ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a two projections on opposite sides of a bus bar holding structure as taught by Imai with the bus bar insulating member of Takase for the purpose of restricting the rotation of the bus bar and thereby positioning the bus bar reliably.
Regarding claim 3, modified Takase discloses all of the claim limitations as set forth above. As seen in Figure 14, the dimensional difference between a height dimension of each of the retaining portions and a thickness dimension of the bus bar is set to be larger than a difference between height positions of portions of the electrode terminals of the adjacent electricity storage elements where the bus bar is to be disposed.
Regarding claim 4, modified Takase discloses all of the claim limitations as set forth above. While Takase teaches the projection 23 (retaining portion) and bus bars with a recess 19 wherein the recess is recessed as to extend along the protruding surface of the retaining portion, modified Takase does not explicitly disclose wherein each of the retaining portions has a semicylindrical shape with a protruding surface having a circular arc shape.
Imai teaches that the second and third projections have a semicylindrical shape with a protruding surface having a circular arc shape (see Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the projection to have a semicylindrical shape, as taught by Takase, because a semicylindrical shape also is capable as being used as a projection to retain a bus bar, and there is no evidence that the particular configuration of a semicylindrical shape is significant.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US 2013/0280959), as applied to claim 1 above, and further in view of Masuda (US 2015/0086844), Ogasawara et al. (US 2013/0071721), and Ikeda et al. (US 6,261,719).
Regarding claim 5, Takase discloses all of the claim limitations as set forth above. Takase additionally discloses a battery module 10 comprising a plurality of electric cells 14 (electricity storage elements) including positive electrodes and negative electrodes (abstract). The electric cells are disposed such that the positive electrodes 11 and the negative electrodes 12 are provided adjacently in a short diameter direction ([0077], Fig 1); therefore positive and negative electrode terminal are aligned). The wiring module (connection module) according to claim 1 (see rejection of claim 1 above, and [0079], [0085], Fig 1).
Takase does not explicitly disclose wherein each electricity storage element includes an insulating support portion that surrounds and supports the electrode terminals.
Masuda discloses a battery 1 of a battery module comprising a case 2 and a pair of external terminals 3 ([0048], Fig 1). An outside insulating member 9 (insulating support portion) made of an insulating synthetic resin is interposed between the lid plate 22 and the external terminal 3 ([0051], Fig 2). Hence, the current collector 6 is electrically insulated from the lid plate 22, and further, the lid plate 22 is electrically insulated from the external terminal 3 ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outside insulating member supporting the terminals located between the lid and the external terminals as taught by Masuda with the batteries of Takase for the purpose of electrically insulating the lid from the external terminals.
Modified Takase does not explicitly disclose the accommodation frame provided with a positioning portion configured to be fitted between an insulating support portions of adjacent electricity storage elements so as to position the accommodation frame relative to the electricity storage elements. 
Ogasawara discloses a bus bar module including a plurality of bus bars connecting batteries (abstract). The man body 8 of the bus bar module 6 includes a plurality of bus bar accommodating portions 25 for accommodating bus bars 7 ([0077]). Each of the bus bar accommodating portions 25 is formed in a gutter shape with a band-plate-shaped bottom wall 26 (positioning portion) ([0079]). As seen in Figure 7, the band-plate-shaped wall protrudes into a space between the electrodes 21 and 22. Because the band-plate-shaped wall protrudes into that space, the band-plate-shaped wall is considered a positioning portion configured to be fitted between an insulating support portions of adjacent electricity storage elements so as to position the accommodation frame relative to the electricity storage elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the band-plate-shaped wall on the bottom of the accommodation portion of Ogasawara with the housings of the bus bar insulating member of Kim for the purpose of positioning the bus bar module holder on the terminals.
While Kim teaches an insulating protector, modified Kim does not explicitly disclose the insulating protector provided so as to be continuous with the adjacent accommodation frames, and including coupling portions configured to expand or contract in the arrangement direction when the accommodation frames are positioned relative to the electricity storage elements.
Ikeda discloses a battery-connecting plate for connecting batteries in series (abstract). In an embodiment, the base plate 2 of the battery-connecting plate 1 is divided into three sections 1A, 1B, and 1C which are connected to each other via thin-like resilient portions ’10 (coupling portions configured to expand or contract)  linking neighboring sections 1A, 1B, and 1C (C6/L2-5, Fig 3). By using thin-like resilient portions ’10, the neighboring sections will not excessively open or hang down relative to the other, thereby leading to an easy handling (C6/L6-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the thin-like resilient portions between neighboring sections of Ikeda with the housings of the bus bar insulating member of Kim for the purpose of linking multiple housings together and providing easy handling that does not cause the sections to excessively open or hang down relative to the other.
Regarding claim 6, modified Kim discloses all of the claim limitations as set forth above.  As seen in Ikeda at Figure 3, the thin-like resilient portions 10’ are provide to be continuous with a pair of opposing wall portions of the adjacent accommodation frames, and is disposed so as to be bent between the adjacent accommodation frames.
Regarding claim 7, modified Kim discloses all of the claim limitations as set forth above.  As seen in Ikeda at Figure 3, the thin-like resilient portions 10’ are respectively provide at opposite ends of the pair of wall portions of the accommodation frames.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                         

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725